Name: 85/359/EEC: Council Decision of 16 July 1985 replacing the text of the Exchange of Letters between the European Economic Community and the People's Republic of Hungary on trade in the sheepmeat and goatmeat sector
 Type: Decision
 Subject Matter: animal product;  means of agricultural production;  international trade;  Europe
 Date Published: 1985-07-23

 Avis juridique important|31985D035985/359/EEC: Council Decision of 16 July 1985 replacing the text of the Exchange of Letters between the European Economic Community and the People's Republic of Hungary on trade in the sheepmeat and goatmeat sector Official Journal L 191 , 23/07/1985 P. 0050 - 0050 Finnish special edition: Chapter 3 Volume 18 P. 0245 Swedish special edition: Chapter 3 Volume 18 P. 0245 *****COUNCIL DECISION of 16 July 1985 replacing the text of the Exchange of Letters between the European Economic Community and the People's Republic of Hungary on trade in the sheepmeat and goatmeat sector (85/359/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 84/309/EEC (1), the Council approved the exchanges of letters relating to point 2 of the Voluntary Restraint Agreements on mutton, lamb and goatmeat between the European Economic Community and Austria, Bulgaria, Czechoslovakia, Hungary, Iceland, Poland, Uruguay and Yugoslavia; whereas, however, as a result of an error in transmission, the said Decision contains an incorrect version of the exchange of letters with Hungary and whereas this error should consequently be rectified, HAS DECIDED AS FOLLOWS: Sole Article The text of the exchange of letters between the European Economic Community and the People's Republic of Hungary on trade in the sheepmeat and goatmeat sector, attached to Decision 84/309/EEC, is hereby replaced by the text attached to this Decision. Done at Brussels, 16 July 1985. For the Council The President M. FISCHBACH (1) OJ No L 154, 9. 6. 1984, p. 36.